DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment
This action is responsive to the Applicant’s Application filed on October 31, 2022.
No claims have been amended.
Claims 1, 11, and 20 are independent. As a result claims 1-20 are pending in this office action.


Response to Arguments
Applicant's argument filed October 31, 2022 regarding the rejection of claims 1-20 under 35 U.S.C 101, has been fully considered and is not persuasive.  
Applicants argue in substance:
Regarding claims 1-20 the applicants submit that steps recite transforming data points from an input observability format to an output observability format according to configuration rules of time series data monitoring system and reflects an improvement in the performance of a computer system by speeding up query processing and improving memory management, and submits that the claims integrate the recited judicial exception into a practical application and impose a meaningful limit on the judicial exception without monopolizing the judicial exception, and thus are patent eligible.
Examiner respectfully disagrees because the claim invention does not include subject matter with significantly more in claims 1-20 within the meaning of 35 U.S.C 101.  The additional elements must not amount to insignificant extra-solution activity that imposes no meaningful limit on the performance of the claimed invention. For example, the additional elements of receiving time series data points and forwarding data points does not reflect an improvement in the technical field of monitoring and managing large quantities of data. Furthermore, receiving times series data points and outputting a format is well known and amounts to necessary data gathering and outputting. Receiving time series data is insignificant extra-solution activity (mere data gathering) to the judicial exception with no evidence of improvement in the field of monitoring and managing large quantities of data. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, thus fail to integrate the abstract idea into a practical application. See MPEP 2106.05(g).
The claim(s) recite(s) the abstract idea of a mental process, for example the claims are directed toward the mental process of transforming data points from input format to output format according to configuration rules. The claims do not recite improvement in computer technology, therefore is not made statutory. (see MPEP § 2106.01).
Therefore, the 35 U.S.C 101 rejection of claims 1-20 are maintained.




Applicant's arguments filed October 31, 2022 regarding the rejection of claims 1-20 under 35 U.S.C 102 (a)(2) have been fully considered but they are not persuasive.
Applicant argues, regarding claims 1, 11, and 20 Marquardt does not teach or suggest the following limitation, transforming, at the at least one ingestion node, the data points from the input observability format to an output observability format according to configuration rules of the time series data monitoring system as disclosed in Applicants’ invention.
Examiner respectfully disagrees with applicant’s assertions. 
With regards to a), Examiner appreciates the interpretation of the description given by Applicant in the response. In Figs. 52-55, para [0128], Marquardt teaches " For example, one type of forwarder 42 may be capable of consuming vast amounts of real-time data from a potentially large number of client devices 28 and/or host devices 30. The forwarder 42 may, for example, comprise a computing device which implements multiple data pipelines or “queues” to handle forwarding of network data to indexers 46. A forwarder 42 may also perform many of the functions that are performed by an indexer. For example, a forwarder 42 may perform keyword extractions on raw data or parse raw data to create events. A forwarder 42 may generate time stamps for events. Additionally or alternatively, a forwarder 42 may perform routing of events to indexers.”, para [0468-0469], Marquardt teaches “a user dashboard 378 can include an overlay options box 392 configured to allow a user to overlay events corresponding to the metric values of the first metric 390-1. FIG. 54 illustrates an event visualization 394 (shown as a bar graph) overlaid on the first metric visualization 390-1. In some embodiments, a portion of the events visualization 394 and/or the first metric visualization 390-1 can be selected by a user to display log data associated with the selected events 396. [0469] For example, as shown in FIG. 55, a user can select a first bar 398 of the events graph. A log file window 340 displays the log file associated with the time period corresponding to the selected bar 398 of the events graph. In some embodiments, multiple log files corresponding to the same time period can be displayed concurrently and/or sequentially in the log file window 340.”. Therefore, transforming metric data (input observability format) to events by time associated with time periods of an events graph, displaying log data (output observability format) associated with selected events within a time period of the events graph as shown in Fig. 55 according to selected time range and filters for events graph.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. transformation of data into a different formant at ingestion time or prior to performing a search) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).



Information Disclosure Statement

The information disclosure statement (IDS) submitted on 09/06/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 11, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the abstract idea of a mental process, for example the claims are directed toward the mental process of transforming data points from input format to output format according to configuration rules. The limitation of transforming, at the at least one ingestion node, the data points from the input observability format to an output observability format according to configuration rules of the time series data monitoring system, as recited, is a process that, under broadest reasonable interpretation, covers a step that could reasonably be performed in the mind, including with the aid of pen and paper, and a step that represents a type of method of organizing human activity, but for the recitation of generic computer components and insignificant data gathering. That is, other than reciting “device” and “non-transitory computer readable storage medium”, nothing in the claim element precludes the step from practically being performed in the mind. 
For example, the limitations directed toward transforming are all directed toward a mental process that can take place with the aid of pen and paper.  The limitations encompass a human mind carrying out these functions through observation, evaluation judgment and/or opinion (transforming data points from input format to output format), or even with the aid of pen and paper and as recited, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Thus, the claim is directed toward an abstract idea. The limitations transforming input format to output format are considered to be an abstract idea that falls in the “Mental Processes” grouping of abstract ideas. 

This judicial exception is not integrated into a practical application. The claim recites the following additional elements “device” and “non-transitory computer readable storage medium” These additional elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer components.  Further, the claim recitations of receiving and forwarding steps represent no more than mere instructions to apply the judicial exception on a computer, and represents extra-solution activity because it is a mere nominal or tangential addition to the claim. Receiving and forwarding are insignificant extra-solution activity (mere data gathering) to the judicial exception with no evidence of improvement. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, thus fail to integrate the abstract idea into a practical application. See MPEP 2106.05(g).

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of receiving and forwarding data (receiving or transmitting data over a network), are well-understood, routine and conventional activity according to MPEP 2106.05(d)(II)(i), thus, cannot provide an inventive concept.

As a result, representative claim(s) 1, 11, and 20 do not recite any elements, or ordered combination of elements, which transforms the abstract idea into a patent-eligible subject matter.  In addition, the claim(s) does not recite (i) an improvement to the functionality of a computer or other technology or technical field (see MPEP 2106.05(a); (ii) a “particular machine” to apply or use the judicial exception (see MPEP 2106.05(b); (iii) a particular transformation of an article to a different state or thing (see 2106.05(c).  Further, the claim does not recite any improvement to computer functionality or specify how the devices are used to improve functionality.  Considering the claim(s) as a whole, the additional elements fail to apply or use the abstract idea in a meaningful way and the additional limitations recited beyond the judicial exception itself fail to integrate the exception into a practical application.  Accordingly, the claims of this application are not patent eligible.

Claims 2-10 and 12-19 are dependent on claim 1, and  claim 11 and includes all the limitations of claim 1. Therefore, claims 2-10 and 12-19 recites the same abstract idea of transforming data points from input format to output format according to configuration rules.  The limitations associated with transforming data are considered to be an abstract idea that falls in the “Mental Processes” grouping of abstract ideas. 

The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a device to perform the transforming steps amounts to no more than mere instructions to apply the exception using a generic computer component. The limitations related to receiving and forwarding are considered by the examiner to be insignificant extra solution activity, because the inventive subject matter is directed toward managing large quantities of data and monitoring analytics of the large quantities of data. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Because of these reasons the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim(s) are not patent eligible.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Marquardt et al. (US 2018/0089286) (hereinafter Marquardt).

Regarding claim 1, Marquardt teaches a computer-implemented method for automatic transformation of time series data at ingestion, the method comprising: receiving time series data comprising data points at least one ingestion node of a time series data monitoring system (see Fig. 2, Figs. 4-5, para [0085-0086], para [0128], discloses receiving event time series data comprising data points at a time segment of a forwarder (ingestion node)), wherein the data points have an input observability format (see Fig. 23, para [0098], para [0213-0214], discloses data points for performance metrics (input observability format)); transforming, at the at least one ingestion node, the data points from the input observability format to an output observability format according to configuration rules of the time series data monitoring system (see Figs. 52-55, para [0128], para [0468-0469], discloses transforming metric data (input observability format) to events by time associated with time periods of an events graph, displaying log data (output observability format) associated with selected events within a time period of the events graph as shown in Fig. 55 according to selected time range and filters for events graph); and forwarding, from the at least one ingestion node, the data points having the output observability format to a persistent storage device (see Figs. 4-5, Figs. 55-56, para [0128], para [0165-0166], discloses producing reports from time segment data and event data associated with time periods of an events graph to a data store). 

Regarding claim 11, Marquardt teaches a non-transitory computer readable storage medium having computer readable program code stored thereon for causing a computer system to perform a method for automatic transformation of time series data at ingestion (see Fig. 60, para [0547], teaches a medium), the method comprising: receiving time series data comprising data points at least one ingestion node of a time series data monitoring system (see Fig. 2, Figs. 4-5, para [0085-0086], para [0128], discloses receiving event time series data comprising data points at a time segment of a forwarder (ingestion node)), wherein the data points have an input observability format (see Fig. 23, para [0098], para [0213-0214], discloses data points for performance metrics (input observability format)); transforming, at the at least one ingestion node, the data points from the input observability format to an output observability format according to configuration rules of the time series data monitoring system (see Figs. 52-55, para [0128], para [0468-0469], discloses transforming metric data (input observability format) to events by time associated with time periods of an events graph, displaying log data (output observability format) associated with selected events within a time period of the events graph as shown in Fig. 55 according to selected time range and filters for events graph); and forwarding, from the at least one ingestion node, the data points having the output observability format to a persistent storage device (see Figs. 4-5, Figs. 55-56, para [0128], para [0165-0166], discloses producing reports from time segment data and event data associated with time periods of an events graph to a data store). 

Regarding claim 20, Marquardt teaches a time series data monitoring system for automatic transformation of time series data at ingestion, the time series data monitoring system comprising: a persistent storage device (see Fig. 60, para [0551], discloses a persistent storage device); a plurality of ingestion nodes, each node of the plurality of ingestion nodes comprising a data storage unit and a processor communicatively coupled with the data storage unit, wherein an ingestion node of the plurality of ingestion nodes is configured to: receive time series data comprising data points (see Fig. 2, Figs. 4-5, para [0085-0086], para [0128], discloses receiving event time series data comprising data points at a time segment of a forwarder (ingestion node)), wherein the data points have an input observability format (see Fig. 23, para [0098], para [0213-0214], discloses data points for performance metrics (input observability format)); transform the data points from the input observability format to an output observability format according to configuration rules of the time series data monitoring system (see Figs. 52-55, para [0128], para [0468-0469], discloses transforming metric data (input observability format) to events by time associated with time periods of an events graph, displaying log data (output observability format) associated with selected events within a time period of the events graph as shown in Fig. 55 according to selected time range and filters for events graph); and forwarding the data points having the output observability format to the persistent storage device (see Figs. 4-5, Figs. 55-56, para [0128], para [0165-0166], discloses producing reports from time segment data and event data associated with time periods of an events graph to a data store). 

Regarding claims 2 and 12, Marquardt teaches a method of claim 1 and medium of claim 11.
Marquardt further teaches forwarding, from the at least one ingestion node, the data points having the input observability format to the persistent storage device (see Figs. 55-56, para [0469-0470], discloses saving metrics to a user computer in reports in order to view on user dashboard for future review and monitoring). 

Regarding claims 3 and 13, Marquardt teaches a method of claim 1 and medium of claim 11.
Marquardt further teaches deleting the data points comprising the input observability format subsequent transformation to the output observability format (see  para [0127-0128], discloses forwarder removing extraneous data  and performing other transformations).

Regarding claims 4 and 14, Marquardt teaches a method of claim 1 and medium of claim 11.
Marquardt further teaches receiving subsets of data points having the output observability format from a plurality of ingestion nodes at an intermediate aggregation node between the plurality of ingestion nodes and the persistent storage device (see Fig. 4, para [0141], para [0151], discloses indexers (intermediate aggregation nodes) receiving subsets of event data having event time stamp values and parsing event data based on time range); and aggregating the subsets of data points having the output observability format from the plurality of ingestion nodes into aggregated data points having the output observability format (see Fig. 6, para [0141], para [0146-0147], combining events received from indexers to produce final results to return to client in real-time or reports).

Regarding claims 5 and 15, Marquardt teaches a method of claim 1 and medium of claim 11.
Marquardt further teaches forwarding, from the intermediate aggregation node, the aggregated data points having the output observability format to the persistent storage device (see Fig. 4, para [0151], para [0198-0199], discloses forwarding indexed summarization tables of event data to data store).

Regarding claims 6 and 16, Marquardt teaches a method of claim 1 and medium of claim 11.
Marquardt further teaches receiving, at the at least one ingestion node, a stray data point of the time series data, the stray data point received subsequent the forwarding of the data points having the output observability format to the persistent storage device (see Figs. 2-3, Figs. 4-5, para [0085-0086], para [0117], para [0128], discloses receiving event time series data comprising other data points according to configured monitor trigger (stray data point) at a time segment of a forwarder (ingestion node)), wherein the stray data point has the input observability format (see Fig. 3, Fig. 23, para [0098], para [0117], para [0213-0214], discloses other data points according to configured monitor trigger for performance metrics (input observability format)); transforming, at the at least one ingestion node, the stray data point from the input observability format to the output observability format according to the configuration rules of the time series data monitoring system (see Figs. 11A-B, para [0117],  para [0150-0151], para [0209-0210], discloses transforming metric data (input observability format) to notable events by time (output observability format) display in histogram panel of notable events organized by time intervals according to extraction rules and configured monitor trigger); and forwarding, from the at least one ingestion node, the stray data point having the output observability format to the persistent storage device (see Figs. 4-5, Figs. 55-56, para [0117], para [0128], para [0165-0166], discloses producing reports from time segment data and event data associated with time periods of an events graph to a data store points according to configured monitor trigger). 

Regarding claims 7 and 17, Marquardt teaches a method of claim 1 and medium of claim 11.
Marquardt further teaches responsive to receiving a query request associated with the data points having the output observability format and the stray data point having the output observability format, aggregating the data points having the output observability format and the stray data point having the output observability format into a complete set of aggregated data points having the output observability format (see Fig. 4, para [0117], para [0141], para [0151], discloses indexers receiving subsets of event data having event time stamp values and parsing event data based on time range and according to configured monitor triggers); and returning a result to the query request using the complete set of aggregated data points (see Fig. 6, para [0141], para [0146-0147], combining events received from indexers to produce final results to return to client in real-time or reports).

Regarding claims 8 and 18, Marquardt teaches a method of claim 1 and medium of claim 11.
Marquardt further teaches wherein the configuration rules of the time series data monitoring system define operations for the transforming the data points from the input observability format to the output observability format (see Figs. 11A-B, para [0117], para [0150-0151], para [0209-0210], discloses transforming metric data (input observability format) to notable events by time (output observability format) display in histogram panel of notable events organized by time intervals according to extraction rules and configured monitor triggers)

Regarding claim 9, Marquardt teaches a method of claim 1.
Marquardt further teaches wherein the input observability format is one of a metric, a counter, a histogram, and a span (see para [0090], discloses metric input observability format).

Regarding claim 10, Marquardt teaches a method of claim 1.
Marquardt further teaches wherein the output observability format is one of a counter and a histogram (see para [0209], discloses histogram of events organized by time intervals for output observability format).

Regarding claim 19, Marquardt teaches a medium of claim 11.
Marquardt further teaches, wherein the input observability format is one of a metric, a counter, a histogram, and a span (see para [0090], discloses metric input observability format) and the output observability format is one of a counter and a histogram (see para [0209], discloses histogram of events organized by time intervals for output observability format).

Conclusion


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY HARMON whose telephone number is (571)270-5861. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 517-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Courtney Harmon/Examiner, Art Unit 2159                                                                                                                                                                                                        /AMRESH SINGH/Primary Examiner, Art Unit 2159